Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/28/2018. Claims 1-21 are currently pending.
Priority
Current application, US Application No. 16/224,345, filed 12/18/2018, claims priority from Provisional Application 62599969, filed 12/18/2017.

Claim Objections
	Claim 1 is objected to because of the following informalities: As per claim 1, the limitation “spatial sampling” in “operating a first/second marine non-impulsive source at over a first/second frequency range on a first/second spatial sampling for a first/second sweep length” should be replaced with “spatial sampling rate” in view of specification par. 0038 because the word “sampling” means an action, not a data. (Side Note: Please check the same limitation in other places in the claim and in other claims, too)
As per claim 6, the limitation “a difference between an available time, …, minus the two-way travel time” should be replaced with “a difference between an available time, …, and the two-way travel time” or with an appropriate phrase.
As per claim 17, the limitation “from modeling” in “determine a respective desired energy output from modeling to give a desired signal-to- noise ratio” should be replaced 
	Claim 13 is objected under 37 CFR 1.75 as being a substantial duplicate of claims 12 because claim 13 does not further limit claim 12.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	Claims 2-4 and 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “the first marine non-impulsive source” (singular) and “first marine non-impulsive sources” (plural). As per claim 2, it is not an output energy quantity of the first marine non-impulsive source sufficient”, (2) “operating a total output energy quantity of a first group of marine non-impulsive sources, whose type is same as the first marine non-impulsive source, sufficient”, or (3) “operating a , whose type is same as the first marine non-impulsive source, sufficient”. For the sake of examination, interpretation of the limitation as item (1) is assumed to be correct.
As per claim 3, the limitation “operating the quantity of first marine non-impulsive sources comprises operating a plurality of first marine non-impulsive sources” is interpreted as ““operating the output energy quantity of the first marine non-impulsive sourceextends to operating a first plurality (or group) of 
As per claim 4, the limitation “operating the plurality of first marine non-impulsive sources comprises operating the plurality of first marine non-impulsive sources at a first depth“ is interpreted as “operating the first plurality of first plurality of 
	The limitation “operating the second marine non-impulsive source comprises operating a plurality of second marine non-impulsive sources at a second depth” is interpreted as “operating a second marine non-impulsive source extends to operating a second plurality of marine non-impulsive sources, whose type is same as the second marine non-impulsive source, at a second depth”. Furthermore, the limitation “the first spatial sampling includes a first bin size” is interpreted as “the first rate is within rate is within 
As per claim 11, it is not clear whether the limitation “a first (or second) quantity of marine non-impulsive sources operable” means (1) “a first (or second) output power (or energy) quantity of marine non-impulsive source operable”, (2) “a first (or second) total output (or energy) power quantity of marine non-impulsive sources operable”, or (3) “a first (second) plurality (or group or number) of marine non-impulsive sources operable. For the sake of examination, it is interpreted as item (1) above.
As per claim 14, claim recites “the second plurality of marine non-impulsive sources” in “the second frequency range of the second plurality of marine non-impulsive sources”. There is insufficient antecedent basis for this limitation in the claim.
As per claim 15, the limitation “the first/second/third depth is based on the depth of the subsurface location, the first/second/third frequency range, and a first/second/third ghost notch associated therewith” is unclear because the first/second/third depth is independent from the depth of the subsurface location and the first/second/third frequency range” and is only associated with “the first/second/third ghost notch”. For the sake of examination, the limitation is interpreted as the first/second/third depth is based on a first/second/third ghost notch associated therewith”.

As per claim 12-16, claims are also rejected under 35 USC 112(b) because base claim is rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger ‘699 (US 20120147699 A1), hereinafter “Dellinger ‘699“ in view of Poole ‘623 (US 20140036623 A1), hereinafter “Poole ‘623” and Dellinger ‘517 (US 20150092517 A1), hereinafter “Dellinger ‘517”).
As per claim 1, Dellinger ‘699 discloses the claim as follows.
	A method, comprising: (a method of seismic acquisition [abs, 0016])
	operating a first marine non-impulsive source at over a first frequency range on a first spatial sampling for a first sweep length; (marine environment [0003], ideal marine seismic source [0008], a marine survey [0046]; source to … be operated [0017], sources, operate them [0019]; marine vibrators, sources [0042], equivalent to a non-impulsive source; controlled-frequency restricted bandwidth source, range of useful frequencies [0013]; A sources [0055, Fig. 3B], equivalent to a first marine source operable in a first frequency range; operate … continuously, with sweep length, spatial sampling [0072])
	and operating a second marine non-impulsive source over a second frequency range on a second spatial sampling for a second sweep length; (marine vibrators, sources [0042], equivalent to a non-impulsive source; controlled-frequency restricted bandwidth source, range of useful frequencies [0013]; B sources, source groups, B [0055, Fig. 3B, 0058, Fig. 3C], equivalent to a second marine source operable in a second frequency range; operate … continuously, with sweep length, spatial sampling [0072];

Dellinger ‘699 further discloses “wherein the first sweep length is based on available geological information of a subsurface location comprising a target of a marine seismic survey, an intended speed of a marine survey vessel, the first spatial sampling, and the first frequency range” (the sweep length and interval being determined by the spatial sampling in that frequency band and the limitations of those source [0072], sampling, two-way travel time [0005], implying sweep length is based on two-way travel time which depends on the available geological information of a subsurface location comprising a target of a marine seismic survey; Side note: according to spec par. 0038, available time is typically set as the sweep length plus the two-way travel time to produce the signature per sweep;  source groups are moved ‘continuous recording’ [0049], move … sources … position [0050-0053], boat … tows two … source groups, implying survey vessel speed and source depth impact the sweep length and the two-way travel time ), but does not explicitly cite 
	the survey vessel speed and the depth of the source affecting the available recording time, i.e. the combination of sweep interval and the two-way travel time.

Poole ‘623 discloses the survey vessel speed and the depth of the source affecting the recording time (the actual recording portion depends on various factors, e.g., depth of the ocean bottom, depth of the subsurface of interest, vessel speed, volume and depth of the seismic source [0031]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Dellinger ‘699 in view of Poole ‘623 to explicitly disclose the survey vessel speed and the depth of the source affecting the available recording time for an effective survey design providing an optimal acquisition time with high accuracy (Poole ‘623 - there is a need to provide a method for reducing an acquisition time of a seismic Survey performed in survey areas that have seasonal or other time limitations and also to reduce an interference noise).

Although the combined prior art does not explicitly disclose separate a first and a second sweep length, based on the first sweep length feature disclosed above, specifying the same type of sweep length for the second sweep length such as “wherein the second sweep length is based on the available geological information, the intended 

As per claim 5, Dellinger ‘699 and Poole ‘613 disclose claim 1 set forth above.
Dellinger further discloses geological information such as a two-way travel time associated with the subsurface location (reflecting from … inhomogeneities or discontinuities in the subsurface, a two-way travel time [0005]).

As per claim 7, Dellinger ‘699 and Poole ‘613 disclose claim 1 set forth above.
	Dellinger ‘699 further discloses “apportion the frequency range among multiple sources, radiating energy [0009], seismic data … acquired and processed … a wealth of information … gives … a broad view of the subsurface structure of the rock layers and often reveals important features [0007], An ideal marine seismic source … cover entire frequency band of interest [0008]).

As per claim 8, Dellinger ‘699 and Poole ‘613 disclose claim 1 set forth above.
Although the set forth combined prior art is silent regarding “operating a third marine non-impulsive source over a third frequency range for a third sweep length during operation of the first and the second marine non-impulsive sources”, Dellinger discloses equivalent to a first marine source operable in a first frequency range while operating other sources).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dellinger ‘699 to disclose operating a third marine non-impulsive source over a third frequency range for a third sweep length during operation of the first and the second marine non-impulsive sources for an effective survey design providing an optimal acquisition time with high accuracy and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and because it has been also held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 9, Dellinger ‘699 and Poole ‘613 disclose claim 8 set forth above.
Dellinger ‘699 further discloses a use of non-overlapping frequency range to a certain source from other sources (a bank of restricted-bandwidth swept-frequency sub-band


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dellinger ‘699 to operate in response to a determined frequency range at which to acquire data associated with the subsurface location including frequencies outside of the first frequency range and the second frequency range for an effective survey design providing an optimal acquisition time with high accuracy.

As per claim 10, Dellinger ‘699 and Poole ‘613 disclose claim 1 set forth above.
Dellinger ‘699 further discloses “acquiring seismic data utilizing multiple restricted-bandwidth seismic sources that, when combined, produce data that have a useful frequency content comparable to that of a broadband seismic survey” [0015], “the method comprises transmitting a plurality of signals from the source groups, continuously recording a plurality of reflected, refracted, or transmitted seismic signals indicative of one or more subterranean formations” [0020], and “A sources, B sources, Source groups, A, B [0055, 0057-0058, Fig. 3A-3C].

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings .

	Claims 2, 11 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger ‘699 in view of Poole ‘623  and Dellinger ‘517 (US 20150092517 A1), hereinafter “Dellinger ‘517”).
As per claim 2, Dellinger ‘699 in view of Poole ‘623 disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “wherein operating the first marine non-impulsive source comprises operating a quantity of first marine non-impulsive sources sufficient to provide a desired signal-to-noise ratio at the subsurface location over the first frequency range with the first sweep length”.

Dellinger ‘517 discloses the relationship between signal-to-noise ratio at the subsurface and energy output of the source (constant signal-to-noise ratio, source’s power output [0040-0045], acquiring seismic and other signals that are representative of the subsurface [0002]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dellinger ‘517 to disclose “operating the first marine non-impulsive source comprises operating a quantity of first marine non-impulsive 

As per claim 11, Dellinger ‘699 discloses the claim as follows.
	A system for a marine seismic survey, (a system and method for acquiring seismic data [0015], A seismic survey, in marine environment [0003], ideal marine seismic source [0008], a marine survey [0046]) comprising:
	a first quantity of marine non-impulsive sources operable in a first frequency range and arranged to be towed at a first depth; (uses controlled-frequency restricted bandwidth source(s) that efficiently cover just the desired range of useful frequencies [0013], equivalent to sources operable in a first frequency range [0013]; seismic energy that is largely confined to said associated frequency sub-band [0024, claim 20], each source … emits seismic energy [0054]; marine vibrators, an array of sources [0042], equivalent to non-impulsive sources; each sub-band source will typically be towed at its own optimal depth [0046]; use just one sub-band source group at a time to shoot the same line ‘plots 311 and 312’, A sources [0055, Fig. 3B], source groups, A [0057, Fig. 3C], equivalent to marine sources operable in a first frequency range; the four sub-band sources are operated each on their own schedule ‘as previously shown in FIG. 3C in 340’ and towed at their own appropriate depth [0062-0063, Fig. 4])

	operate the first quantity of marine non-impulsive sources with a first sweep length and a first two-way travel time between sweeps; Dellinger ‘699 (operate nearly continuously, with the sweep length and interval being determined by the spatial sampling in that frequency band and the limitations of those source [0072], sampling interval, Each discrete sample in a conventional digital seismic trace is associated with a travel time, and in the case of reflected energy, a two-way travel time from the source to the reflector and back to the surface again, assuming, of course, that the source and receiver are both located on the surface [0005], side note: interval determined by spatial sampling is associated with two-way travel time)
	and operate the second quantity of marine non-impulsive sources with a second sweep length and a second two-way travel time between sweeps; (operate … continuously, with the sweep length and interval being determined by the spatial sampling in that frequency band and the limitations of those source [0072], sampling interval, a two-way travel time [0005]; Side note: repeating the same type of operation on the second quantity of sources would have been obvious to a person having ordinary skill in the art because it has been held that
mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and because it has been held that rearranging parts of an invention involves only routine skill in
the art. In re Japikse, 86 USPQ 70 C (CCPA 1950))
	
Dellinger ‘699 further discloses a use of “a controller coupled to the first and the second quantities of marine non-impulsive sources” (computer processing of seismic data [0007], activating each of said seismic source groups proximate to said region of the subsurface of the earth and recording any seismic signals returned from the subsurface of the earth; and, displaying at least a portion of said seismic survey on a computer associated display device [0023], implying a controller is coupled to the sources) and 	“wherein a combination of the first sweep length and the first two-way travel time is based on an intended marine survey vessel speed and a spatial sampling rate according to the first depth and the first frequency range of the first quantity of marine non-impulsive sources; (operate nearly continuously, with the sweep length and interval being determined by the spatial sampling in that frequency band and the limitations of those source [0072], sampling interval, Each discrete sample in a conventional digital seismic trace is associated with a travel time, and in the case of reflected energy, a two-way travel time from the source to the reflector and back to the surface again, assuming, of course, that the source and receiver are both located on the surface [0005], Side note: according to spec par. 0038, available time is typically set as  the sweep length plus the two-way travel time to produce the signature per sweep;  source groups are moved ‘continuous recording’ [0049], move … sources … position [0050-implying survey vessel speed and source depth impact the sweep length and the two-way travel time), but does not explicitly cite 
	a coupling of the controller with the sources nor explicitly cite the survey vessel speed and the depth of the source affecting the available recording time, i.e. the combination of sweep interval and the two-way travel time.

Poole ‘623 discloses a coupling of the controller with the sources (controller … maintain the first and second seismic sources [0014]) and 
	the survey vessel speed and the depth of the source affecting the recording time (the actual recording portion depends on various factors, e.g., depth of the ocean bottom, depth of the subsurface of interest, vessel speed, volume and depth of the seismic source [0031]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Dellinger ‘699 in view of Poole ‘623 to explicitly disclose a coupling of the controller with the sources and the survey vessel speed and the depth of the source affecting the available recording time for an effective survey design providing an optimal acquisition time with high accuracy.



Dellinger ‘517 discloses the relationship among parameters: sweep length, frequency range, energy output of the source, and desired signal-to-noise ratio at a subsurface location (sweep duration, frequency profile, frequency band, constant signal-to-noise ratio, source’s power output [0040-0045], acquiring seismic and other signals that are representative of the subsurface [0002]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Poole ‘623 to determine “the first sweep length being based on the first frequency range, an energy output of the first quantity of marine non-impulsive sources, and a desired signal-to-noise ratio at a subsurface location comprising a target of a marine seismic survey” to obtain an effective survey design providing an optimal acquisition time with high accuracy.

As per claim 14, Dellinger ‘699, Poole ‘623 and Dellinger ‘517 disclose claim 11 set forth above.
The set forth combined prior art already discloses “wherein a combination of the first sweep length and the first two-way travel time is based on the intended marine survey vessel speed and a spatial sampling rate according to the first depth and the first frequency range of the first plurality of marine non-impulsive sources and wherein the first sweep length is based on the first frequency range, an energy output of the first quantity of marine non-impulsive sources, and the desired signal-to-noise ratio at the subsurface location” in claim 11 above.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to disclose “wherein a combination of the second sweep length and the second two-way travel time is based on the intended marine survey vessel speed and a spatial sampling rate according to the second depth and the second frequency range of the second plurality of marine non-impulsive sources and wherein the second sweep length is based on the second frequency range, an energy output of the second quantity of marine non-impulsive sources, and the desired signal-to-noise ratio at the subsurface location” because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 15, Dellinger ‘699, Poole ‘623 and Dellinger ‘517 disclose claim 11 set forth above.
Dellinger ‘517 discloses the relationship between frequency ranges associated with ghost and source depth (frequency ranges, ghost, source at a suitable depth [0056], source at depth d and “ghost” reflection [0098, 0136]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dellinger ‘517 to use the relationship between the first/second/third depth of sources and the first/second/third ghost notch therein to obtain an effective survey design providing an optimal acquisition time with high accuracy.

As per claim 16, Dellinger ‘699, Poole ‘623 and Dellinger ‘517 disclose claim 11 set forth above.
Dellinger ‘699 further discloses “simultaneous operation of different sources” (The Source groups may be operated simultaneously [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dellinger ‘699 to operate the first quantity of marine .

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dellinger ‘699, Poole ‘623 and Dellinger ‘517 in view of Van Borselen (US20140269169A1), hereinafter ‘Van Borselen’.
As per claim 3, Dellinger ‘699, Poole ‘623 and Dellinger ‘517 disclose claim 2 set forth above.
The set forth combined prior art is silent regarding “wherein operating the quantity of first marine non-impulsive sources comprises operating a plurality of first marine non-impulsive sources with randomized start times relative to each other”.

Van Borselen discloses the actuating a plurality of marine sources with random start times (random seed time delays [0031, Fig. 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Poole ‘623 to use the randomized start times relative to each other of operating the plurality of first marine non-impulsive sources to obtain an effective survey design by providing a robust acquisition method independent on a specific source operation or a sequence of source operations.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger ‘699, Poole ‘623 and Dellinger ‘517 in view of Kragh (US 20110032795 A1), hereinafter ‘Kragh’.
As per claims 12 and 13, Dellinger ‘699, Poole ‘623 and Dellinger ‘517 disclose claim 11 set forth above.
Dellinger ‘517 discloses the relationship between signal-to-noise ratio at the subsurface and power output of the source when using a sweep length (sweep duration, frequency profile, frequency band, constant signal-to-noise ratio, source’s power output [0040], acquiring seismic and other signals that are representative of the subsurface [0002]), but the combined prior art does not explicitly disclose “the first quantity comprises (or at least) a minimum quantity sufficient to provide the desired signal-to-noise ratio at the subsurface location within the combination of the first sweep length and the first two-way travel time”.

Kragh discloses “improvement in signal-to-noise achieved by these receiver systems can be 12 dB or more in the low frequencies. The 12 dB improvement translates to a reduction in the source energy output of a factor of 4. affect the image quality” [0016], knowing the amount relationship between signal-to-noise and a quantity of source associated with an image quality, i.e. signal-to-noise at the subsurface location.

.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dellinger ‘699 in view of Poole ‘623  and Hegna (US 20160047929 A1), hereinafter ‘Hegna’.
As per claim 21, Dellinger ‘699 discloses the claim as follows.
		operating a first marine non-impulsive source at over a first frequency range on a first spatial sampling for a first sweep length; (marine environment [0003], ideal marine seismic source [0008], a marine survey [0046]; source to … be operated [0017], sources, operate them [0019]; 
(marine vibrators, sources [0042], equivalent to a non-impulsive source; controlled-frequency restricted bandwidth source, range of useful frequencies [0013]; A sources [0055, Fig. 3B], source groups, A [0057, Fig. 3C], equivalent to a first marine source operable in a first frequency range; operate … continuously, with sweep length, spatial sampling [0072])
	and operating a second marine non-impulsive source over a second frequency range on a second spatial sampling for a second sweep length; (marine vibrators, sources [0042], equivalent to a non-impulsive source; controlled-frequency restricted bandwidth source, range of useful frequencies [0013]; B sources [0055, Fig. 3B, 0058, equivalent to a first marine source operable in a first frequency range; operate … continuously, with sweep length, spatial sampling [0072];

Dellinger ‘699 further discloses “wherein the first sweep length is based on available geological information of a subsurface location comprising a target of a marine seismic survey, an intended speed of a marine survey vessel, the first spatial sampling, and the first frequency range” (the sweep length and interval being determined by the spatial sampling in that frequency band and the limitations of those source [0072], sampling, two-way travel time [0005], implying sweep length is based on two-way travel time which depends on the available geological information of a subsurface location comprising a target of a marine seismic survey; Side note: according to spec par. 0038, available time is typically set as the sweep length plus the two-way travel time to produce the signature per sweep;  source groups are moved ‘continuous recording’ [0049], move … sources … position [0050-0053], boat … tows two … source groups, towed at their own … depth [0063], implying survey vessel speed and source depth impact the sweep length and the two-way travel time ), but does not explicitly cite 
	the survey vessel speed and the depth of the source affecting the available recording time, i.e. the combination of sweep interval and the two-way travel time.

Poole ‘623 discloses the survey vessel speed and the depth of the source affecting the recording time (the actual recording portion depends on various factors, e.g., depth of the ocean bottom, depth of the subsurface of interest, vessel speed, volume and depth of the seismic source [0031]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Dellinger ‘699 in view of Poole ‘623 to explicitly disclose the survey vessel speed and the depth of the source affecting the available recording time for an effective survey design providing an optimal acquisition time with high accuracy.

Although the combined prior art does not explicitly disclose separate a first and a second sweep length, based on the first sweep length feature disclosed above, specifying the same type of sweep length for the second sweep length such as “wherein the second sweep length is based on the available geological information, the intended speed, the second spatial sampling, and the second frequency range“ would have been obvious to a person having ordinary skill in the art because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

However, the combined prior art is silent regarding “a method of manufacturing a geophysical data product” and “recording reflected seismic signals in a tangible 

Hegna discloses “recording reflected wavefield trace into data storage device to produce geophysical data product” (data-storage devices, trace records, reflected wavefield [0035], geophysical data product [0111, claim 8-9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Hegna to disclose a method of manufacturing a geophysical data product by recording reflected seismic signals in a tangible machine-readable medium” providing an effective survey design solution on the method of controlling marine non-impulsive sources.

Allowable Subject Matter
	Claim 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 4, the closest prior art of record, Dellinger ‘699 in view of Pool ‘623, Dellinger ‘517 and Van Corselet, either singularly or in combination, fail to anticipate or render obvious limitation “wherein the first spatial sampling includes a first .
	As per claim 6, the closest prior art of record, Dellinger ‘699 in view of Pool ‘623, either singularly or in combination, fail to anticipate or render obvious limitation “the first sweep length is shorter in duration than a difference between an available time, determined based on a depth of the subsurface location and the speed of sound in media between the first marine non-impulsive source and the subsurface location, minus the two-way travel time” in combination with other limitations.

	Claim 17 recites subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 17, the closest prior art of record, Dellinger ‘699 in view of Pool ‘623 and Dellinger ‘517, either singularly or in combination, fail to anticipate or render obvious limitation “determine, in response to the respective available time being less than a sum of the respective two-way travel time and the respective initial sweep length, a respective quantity of the respective marine non-impulsive sources sufficient to provide the desired energy output with a respective final sweep length not greater than the respective available time minus the respective two-way travel time” in combination of other limitations.
As per claims 18-20, claims would be allowable because base claim 17 would be allowable.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865